         Case 1:17-cv-04179-DLC Document 196 Filed 05/03/19 Page 1 of 3



ZACHARY T. CARLYLE
carlylez@sec.gov
TERRY R. MILLER
millerte@sec.gov
SECURITIES AND EXCHANGE COMMISSION
1961 Stout Street, 17th Floor
Denver, Colorado 80294
(303) 844-1000

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND EXCHANGE                                  17-cv-4179-DLC
COMMISSION,

                                      Plaintiff,                   SEC’S MOTION FOR
                                                                       REMEDIES
       - against -

ALPINE SECURITIES CORPORATION,

                                      Defendant.                         ECF CASE


       PLEASE TAKE NOTICE that, pursuant to the Court’s Order dated April 15, 2019, (Doc.

No. 190), and upon the accompanying Memorandum of Law, the Court’s Opinion and Order

dated December 11, 2018, (Doc. No. 174), and all other papers and proceedings in this matter,

Plaintiff Securities and Exchange Commission hereby moves before the Honorable Denise L.

Cote at the United States Courthouse, Courtroom 15B, 500 Pearl Street, New York, New York,

for an order permanently restraining and enjoining Alpine Securities Corporation (“Alpine”)

from violating, directly or indirectly, Section 17(a) of the Securities Exchange Act of 1934 [15

U.S.C. § 78q(a)] and Rule 17a-8 thereunder [17 C.F.R. § 240.17a-8] and requiring Alpine to pay

a civil money penalty of $22,736,000, in the above captioned matter.
 Case 1:17-cv-04179-DLC Document 196 Filed 05/03/19 Page 2 of 3



Respectfully submitted this 3rd day of May, 2019.


                                     /s/ Zachary T. Carlyle
                                     Zachary T. Carlyle (pro hac)
                                     Terry R. Miller (pro hac)
                                     Attorneys for Plaintiff
                                     UNITED STATES SECURITIES AND
                                     EXCHANGE COMMISSION
                                     1961 Stout Street, 17th Floor
                                     Denver, Colorado 80294
                                     (303) 844-1000
        Case 1:17-cv-04179-DLC Document 196 Filed 05/03/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I certify that on May 3, 2019, a copy of the foregoing document was served via ECF

upon the following:

       Brent R. Baker
       Aaron D. Lebenta
       Jonathan D. Bletzacker
       CLYDE SNOW & SESSIONS
       One Utah Center, 13th Floor
       201 South Main Street
       Salt Lake City, Utah 84111-2216

       Maranda E. Fritz
       Thompson Hine LLP (NYC)
       335 Madison Avenue, 12th Floor
       New York, NY 10017

       Counsel for Alpine Securities Corporation


                                                   /s/ Elinor E. Blomgren
                                                   Elinor E. Blomgren
